Citation Nr: 1317154	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  06-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, to include as secondary to hepatitis C.  

3.  Entitlement to service connection for a thyroid disorder, to include as secondary to hepatitis C.  

4.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Douglas A. Kugal, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the above VARO in October 2008.  A copy of the transcript is of record.  

In October 2010, the Board denied the Veteran's claims.  The Veteran subsequently appealed the claims to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, attorneys for the Veteran and VA's Office of General Counsel filed a Joint Motion for Remand.  In a July 2011 Order, the Court granted the Joint Motion, vacating the Board's October 2010 decision and remanding the claims to the Board.  The Joint Motion for Remand stated that the Board failed to explain the conclusion that Dr. C's opinion was speculative and failed to explain why the development ordered in the Board's remand had been fully completed.  

In December 2011, the Board again denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  Pursuant to the August 2012 Joint Motion for Remand, the Court vacated the December 2011 Board decision and remanded the appeal to the Board for additional development and readjudication.  
In December 2008, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2008, the Board remanded the claims on appeal, specifically with regards to the claim for service connection for hepatitis C.  In the December 2008 remand, the Board noted that the evidence of record clearly reveals a diagnosis for hepatitis C, but there are conflicting medical opinions as to the likely origin of this disease given that the diagnosis occurred many years after discharge from service.  The Board determined that a third opinion by a "specialist in the field of hepatitis C and other such blood-borne diseases" would be of considerable assistance to fully and fairly adjudicate the claim.  As such, the Board remanded the case so that an examination and nexus opinion could be obtained with regards to the Veteran's hepatitis C.  

As such, in April 2009, the Veteran underwent a VA examination to determine the etiology of his hepatitis C.  The VA examination was performed by a physician's assistant.  In the examination report, the physician's assistant stated that the case was discussed with the gastroenterology staff of the Dallas, Texas VA Medical Center and the University Texas Southwestern Medical Center specializing in hepatitis.  Although the RO scheduled the Veteran for a VA examination and obtained a nexus opinion, it failed to schedule the Veteran for a VA examination with a "specialist in hepatitis C," as requested in the December 2008 Board remand.  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellant review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, in effort to comply with the December 2008 Board remand and upon the Court's request as reflected in the August 2012 Joint Motion for Remand, the Board remands the claim for service connection for hepatitis C to afford the Veteran an additional VA examination and medical opinion.  

Finally, since the disposition of the hepatitis C claim could have a significant impact upon the Veteran's claims for service connection for degenerative disc disease and osteophytosis of the lumbar spine with left lower extremity radiculopathy, a thyroid disorder, and rheumatoid arthritis; these later claims are inextricably intertwined and it is appropriate to defer consideration of the stated claims until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination with a specialist in hepatitis C and other such blood-borne diseases to determine whether there is a nexus between his active military service and his hepatitis C.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should consider the Veteran's contention that his hepatitis C was caused by air gun inoculations that he received during service and that the flu-like symptoms he had during service were due to hepatitis C.  

The examiner should fully explain any opinion expressed.  If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided. 

2.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

3.  Finally, readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



